— In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Eartnow, J), dated September 4, 2007, as granted that branch of the cross motion of the defendants Grenadier Realty Corp. and Ocean Gate Associates which was for summary judgment dismissing the complaint insofar as asserted against them.
*619Ordered that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the cross motion of the defendants Grenadier Realty Corp. and Ocean Gate Associates which was for summary judgment dismissing the complaint insofar as asserted against them is denied.
There are issues of fact requiring the denial of that branch of the cross motion of the defendants Grenadier Realty Corp. and Ocean Gate Associates which was for summary judgment dismissing the complaint insofar as asserted against them (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). Ritter, J.E, Florio, Miller and Garni, JJ., concur.